DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the well string" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams US Patent 7,163,054 (Adams).
Regarding claim 10, Adams discloses a method comprising: in response to rotating a drive ring (173) of a connector (194) residing above a wellhead, engaging a clamp (195, as well as teeth in housing flange 176) to interface with a first well device (180) in a well stack and a second well device (170); and clamping the first well device to the second well device with the clamp (illustrated in Fig. 10). (Abstract; col. 10, lines 26-67; Fig. 10). The breechblock housing member (173) is considered a drive ring of the connector (193) because it rotates to secure the coupling members (170, 180). (col. 10, lines 44-52).  The teeth (95) can be considered clamps since the teeth connect with the coupling device (180). (col. 10, lines 52-60). Additionally, the section of the breechblock housing member (173) that engages the housing flange (177) can be considered a clamp as well. Last, the holes (300) in flange (184) can be utilized to attach above a wellhead. (Fig. 10).
Regarding claim 12, Adams discloses axially retaining the first well device (180) to the second well device with the clamp (170). (Fig. 10).
Regarding claim 13, Adams discloses radially retaining the first well device (180) to the second well device with the clamp (170). (Fig. 10).
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676